Citation Nr: 1621568	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-35 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left eye injury (other than left upper eye lid scar) and, if so, whether service connection, to include as secondary to left upper eyelid scar, is warranted. 

2.  Entitlement to service connection for a respiratory disorder. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a back disorder. 

5.  Entitlement to service connection for a bilateral wrist/hand disorder. 

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD). 

8.  Entitlement to a compensable rating for left upper eyelid scar. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

In the instant case, while service connection for myopia and mild traumatic iritis was previously denied, the Veteran continues to seek service connection for residuals of a left eye injury (other than left upper eyelid scar); however variously claimed and diagnosed, as due to events he experienced in service.  Therefore, under Boggs and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for residuals of a left eye injury (other than left upper eyelid scar).

In November 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.  The undersigned also held the record open 60 days for the submission of any additional evidence.  Thereafter, in January 2016, the Veteran submitted additional evidence referable to his claims for his back, wrist, respiratory, and hypertension disorders without a waiver of AOJ consideration.  However, as such claims are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board also observes that, in December 2015, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of an attorney, Christopher Brown; however, such representation was explicitly limited to assisting the Veteran in supplementing the evidentiary record with regard to service-connected nexus letters for his back, wrist, respiratory, and hypertension disorders in anticipation of the January 18, 2016, deadline.  Furthermore, the Veteran's case was certified to the Board in May 2015 and such change in representation was submitted more than 90 days thereafter without good cause, the Board finds that, at the current time, Disabled American Veterans retains representation of the Veteran in his appeal.  38 C.F.R. § 20.1304(a), (b) (2015).

The Board observes that, in August 2010 and February 2012 statements as well as during the Veteran's November 2015 Board hearing, he appeared to raise the issue of entitlement to service connection for headaches, including as secondary to left upper eye lid scar.  However, inasmuch as this matter has not been adjudicated by the AOJ in the first instance, the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a left eye injury (other than left upper eyelid scar) is addressed in the decision below.  The reopened claim, as well as the remainder of the issues on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in September 1968, service connection for left upper eye lid scar was granted; however, service connection for myopia and mild traumatic iritis (claimed as left eye injury) was denied on the basis that myopia was a constitutional or developmental abnormality and not a disability under the law and mild traumatic iritis was not found on examination.  

2.  Evidence added to the record since the final September 1968 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a left eye injury (other than a left eye lid scar).


CONCLUSIONS OF LAW

1.  The September 1968 rating decision that denied the Veteran's claim of entitlement to service connection for residuals of a left eye injury (other than left upper eyelid scar) is final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968) [38 C.F.R. §§ 3.104, 20.302, 20.1103 [(2015)].
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a left eye injury (other than left upper eyelid scar).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to residuals of a left eye injury (other than left upper eye lid scar), no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 1968, the Veteran filed a claim for service connection for a left eye injury.   

Service treatment records include a May 1965 entrance examination showing that the Veteran's vision was 20/100, corrected to 20/20 bilaterally.  On accompanying report of medical history, the Veteran reported a history of wearing glasses.  Treatment records revealed that the Veteran was involved in a motor vehicle accident on December 30, 1967, and sustained lacerations of the left upper and lower eye lids as well as two small lacerations on the cheek.  His vision was reported as not involved.  A February 1968 separation examination showed astigmatism and vision was 20/80 bilaterally, corrected to 20/20.  

On a July 1968 Report of Medical Examination for Disability Evaluation, an eye examination revealed scarring of the left upper lid, slightly disfiguring, and simple myopia bilaterally.  Vision in the right eye was 20/100 and in the left eye was 20/80, both corrected to 20/20. 

A September 1968 rating decision granted service connection for left upper eye lid scar and denied service connection for myopia and mild traumatic iritis.  The RO found that myopia was a constitutional or developmental abnormality and not a disability under the law.  Also, mild traumatic iritis was not found on the last examination dated in July 1968.  

In September 1968, the Veteran was advised of the decision and his appellate rights. However, he did not initiate an appeal of such decision.  Therefore, the September 1968 rating decision is final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968) [38 C.F.R. §§ 3.104, 20.302, 20.1103 [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for residuals of a left eye injury (other than left upper eyelid scar) was received prior to the expiration of the appeal period stemming from the September 1968 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In October 2008, the Veteran submitted a request to reopen the previously denied claim for service connection for residuals of a left eye injury (other than scar of the left upper eye lid).  

In this case, evidence added to the record since the final September 1968 rating decision includes a February 2012 VA eye examination report with an April 2012 addendum, in which the examiner noted the Veteran's reports that, since his in-service eye injury, his eyes have never the same and that he has had persistent photophobia.  Additionally, in a statements submitted in August 2010 and February 2012, as well as in testimony offered at the November 2015 Board hearing, the Veteran complained of a lazy eye, dry eyes, twitching, difficulty with driving, light and cold sensitivity, and headaches.  Furthermore, at the Board hearing, reported that, as a result of the in-service car accident, his glasses shattered into his eyes when his head went through the windshield and resulted in eye symptomatology that has continued to the present day.

In a February 2012 statement, the Veteran's spouse reported that the Veteran has complaints of eye pain, sensitivity to bright sunlight, and sometimes blurred vision.  She also indicated that sometimes the Veteran's left eye is "very puffy."  

Presuming the credibility of the Veteran's, as well as his wife's, statements pursuant to Justus, as well as VA eye examination reflect a current eye disability, the Board finds that the evidence received since the September 1968 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for residuals of a left eye injury (other than left upper eye lid scar).  See 38 C.F.R. § 3.156(a).  In this regard, such evidence tends to support the Veteran's claim that his in-service accident may have resulted in a left eye disability other than the scarring on the upper eye lid.  Consequently, the Board finds that the evidence added to the record since the final September 1968 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a left eye injury (other than a left eye lid scar).  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the Veteran's claim of entitlement to service connection for residuals of a left eye injury (other than a left eye lid scar) is reopened. 


ORDER

New and material evidence having been received, the claim for service connection for residuals of a left eye injury (other than left upper eye lid scar) is reopened, and to that extent only the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the left upper eye lid scar, on a February 2012 VA examination, the examiner did not address whether or not the scar included any characteristics of disfigurement.  Although the examiner found the Veteran's left lid scar had no effect on lid function, in a February 2012 statement, along with his November 2015 hearing testimony, the Veteran claimed that his left upper scar interfered with his ability to close his eye, causing additional problems.  He testified that he currently used drops in his eyes, had a sty, and that his left upper eye lid scar was getting worse.  In light of the Veteran's testimony alleging increased severity of his left upper eye lid scar since he was last examined, a contemporaneous examination to assess the current severity of the left upper eye lid, including a determination of whether or not any characteristics of disfigurement are present, is warranted.  

Regarding residuals of a left eye injury (other than left upper eye lid scar), during his hearing and in statements submitted in August 2010 and February 2012, the Veteran had complaints of a lazy eye, dry eyes, twitching, difficulty with driving, and light and cold sensitivity related to his in service eye injury.  In the alternative, he alluded that the fluttering, sensitivity, and dryness in his left eye are related to him not being able to close his left eye lid due to the service-connected left upper eye lid scar.  

In a February 2012 statement, the Veteran's spouse reported that the Veteran has complaints of eye pain, sensitivity to bright sunlight, and sometimes blurred vision.  She also indicated that sometimes the Veteran's left eye is "very puffy."  

On February 2012 VA examination with an April 2012 addendum, the examiner found that the Veteran's photophobia was more likely than not secondary to dry eyes.  The examiner concluded that the trauma sustained to left eye was not attributable to the Veteran's complaints of photophobia and dryness.  Unfortunately, the VA examiner did not provide any rationale whatsoever in support of his conclusions.  While the April 2012 opinion noted that the claims file was reviewed, the examiner still did not provide an adequate opinion.  Moreover, the examiner did not address whether or not the Veteran has a current left eye disability that has been caused or aggravated by his service-connected left upper eye lid scar.  The opinions did not allude to any other process which may have resulted in the claimed conditions, and did not provide a medical analysis to demonstrate how the opinions were reached.

The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, he must provide an adequate one").   Additionally, the examiner should also address whether the Veteran has a current left eye disability secondary to his service-connected left upper eye lid scar.  See 38 C.F.R. § 3.310.

In regard to his hearing loss, the Veteran claims that he was exposed to an elevated noise level when working in the shop as a mechanic as well as having noise exposure to fire arms without ear protection.  

On an April 2014 VA audiological evaluation, the examiner determined that he was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The examiner reasoned that there were no previous audiograms provided to compare the results.  The Veteran reported that his hearing gradually got worse as he got older.   

While the VA examiner found that an opinion could not be provided without a resort to speculation due to a lack of previous audiograms, the Board finds it necessary to obtain an addendum opinion for further comment on whether the audiometric configuration from the April 2014 VA examination is consistent with military noise exposure as described by the Veteran.

The Veteran claimed that basic training in adverse conditions caused his hemorrhoids and, during his hearing, he stated that whenever he did anything strenuous, he would bleed.  At his hearing and in his August 2010 substantive appeal, the Veteran reported that he went to sick call on a number of occasions for this condition.  During his hearing, he also attributed his hemorrhoids to his military sexual trauma assault.  On February 2015 VA PTSD disability benefits questionnaire, the Veteran reported military sexual trauma that occurred during boot camp.  He stated that he experienced bleeding in the rectum and when he reported the bleeding at sick call the next day, he was told that he had hemorrhoids.  A February 2015 rating decision granted service connection for PTSD based on military sexual trauma.  

The Veteran claims that his hypertension is related to his service-connected PTSD, specifically to tension and anger.    

Given the complex nature of the matters, the Board finds that the claim must be remanded for an appropriate VA examination with opinion addressing whether the Veteran's hemorrhoids were caused or related to in-service strenuous activities or military sexual trauma.  Likewise, a VA examination with opinion is necessary to determine whether or not the Veteran's hypertension has been caused or is aggravated by his service-connected PTSD.

The Veteran claims that his current respiratory, back, and bilateral wrist/hand disorders are related to his active service.

In regard to his current respiratory disorder, the Veteran claims that it is related to asbestos exposure while working as a mechanic in the motor pool.  Also, in his August 2010 substantive appeal, he stated that he did not wear any protection and was exposed brake dust, engines, carbon monoxide, paint fumes, led paint, and cold weather.  In regard to his hands/wrists and back, the Veteran claims that his arthritis and weakness, as well as swelling of hands are a result of his years in the military and the nature of his in-service duties.   

On review of the record, the Veteran has not been afforded a VA examination to address whether he has current respiratory, bilateral wrist/hand, and back disorders that are directly related to service.

Here, the record includes a January 2016 opinion, in which Dr. R.F. Sing opined that the Veteran's back and bilateral wrist pain and arthritis were caused from the repetitive trauma induced by the heavy laborious work he performed in the military.  Additionally, Dr. R.F. Sing opined that the Veteran's restrictive lung disease was more likely than not caused by the significant fume/smoke/dust/exhaust exposure during his 1960's tenure in the Army.  However, the Dr. R. F. Sing did not review the claims file, including service treatment records, and did not appear to consider the Veteran's post-service career, which also included twenty years of work as a mechanic.  As such, the opinions are not sufficient to establish an award of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).

Thus, the Board finds that VA examination and appropriate medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale is needed to resolve the claim for service connection for a stomach disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to arranging to obtain further medical opinions in this appeal, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

On review of the record, it appears that the Veteran received ongoing care at the Philadelphia VA Medical Center (VAMC).  The current record also reflects treatment records from the Philadelphia VAMC dated through October 2015; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all pertinent, outstanding records of evaluation and/or treatment of the Veteran, to include those from the Philadelphia VAMC dated after October 2015,following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, to include private treatment records.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Additionally, the Veteran has not been provided VCAA notice regarding secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.

Further, the Board finds that any decision with respect to the service connection claims and the increased rating claim being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection and an increased rating currently on appeal because a hypothetical grant of the pending service connection claims and the increased rating claim could significantly change the adjudication of the TDIU issue because such a grant would increase the Veteran's overall combined disability percentage and because the Veteran contends that the issues on appeal interfere with him being able to secure substantially gainful employment.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. Provide a notice letter informing the Veteran and his representative of the evidentiary requirements for substantiating his claims for service connection for hypertension and residuals of a left eye injury (other than left upper eye lid scar) on a secondary basis.

2.  Obtain from the Philadelphia VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include all such records from the Philadelphia VAMC, and any other VA facility, dated since October 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  After the completion of directives 1 through 3 above, the AOJ should schedule the Veteran for an appropriate VA examination in order to determine the severity of the service-connected left upper eye lid scar.  

The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated examiner, and the opinion/examination report should include discussion of the Veteran's documented history and lay assertions.  Color photographs should be taken if deemed necessary.

The examiner should:

a) specify if any of the following characteristics of disfigurement are present and if so list each: scar is 5 or more inches in length; scar is at least 1/4 inch wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; in an area exceeding 6 square inches, the skin is either hypo- or hyper-pigmented, of abnormal texture (irregular, atrophic, shiny, scaly, etc.), underlying soft tissue is missing, and/or skin is indurated and inflexible; 

b) identify whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; 

c) report the location and size (length and width measured in inches or square centimeters) of the scar. 

d) report whether the scar is unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part and address the Veteran's statements regarding the inability to close his left eye due to the scar.  

e)  identify any additional manifestations of the Veteran's left upper eye lid scar, to include any neurological impairment. 

A complete rationale for all opinions expressed must be provided.   

5.  After the completion of directives 1 through 3 above, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any left eye disabilities (other than left upper eye lid scar).  The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated examiner, and the opinion/examination report should include discussion of the Veteran's documented history and lay assertions.  All testing deemed necessary should be undertaken. 

a) With respect to any diagnosed left eye disability (other than left upper eye lid scar), for each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset during service or is otherwise related to an in-service injury or disease-to particularly to include the documented motor vehicle accident on December 30, 1967, in which the Veteran sustained lacerations of the left upper and lower eye lids. 

b) An opinion should also be provided as to whether it is at least as likely as not the Veteran's service-connected left upper eye lid scar (a) caused or (b) aggravated (worsened beyond the natural progression) any current left eye disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering each requested opinion, the examiner must specifically consider and discuss the service treatment records and post-service treatment records, as well as the Veteran's assertions regarding the onset and continuity of symptoms since service. 

The Veteran is competent to report injuries and symptoms, and his assertions in this regard must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the physician should clearly so state, and explain why. 

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
6.  After the completion of directives 1 through 3 above, 

Return the Veteran's record to the VA examiner who drafted the April 2014 audiology report (or another appropriate examiner if unavailable) to obtain an additional addendum opinion.  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  The record and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries: 

While the VA examiner found that an opinion could not be provided without a resort to speculation on account of no previous audiograms, the examiner is further asked to comment on whether the audiometric configuration shown on the April 2014 examination is consistent with military noise exposure as described by the Veteran (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  In this regard, the Board notes that the Veteran reports exposure to firearms and noise in the shop while working as a mechanic in service without ear protection.  Post-service, he was self-employed as a truck driver from 1968 to 1982, worked as an auto mechanic for the City of Philadelphia from 1982 to 2002, and recent employment as a part-time school bus driver.  See April 2014 VA audiological evaluation. 

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case. 

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

In rendering the above opinion(s), the examiner is advised that the absence of in-service evidence of a bilateral ear hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

7.  After the completion of numbers 1 through 3 above, schedule the Veteran for an appropriate VA examination to determine whether his current hypertension is related to his service-connected PTSD.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  All tests or studies deemed necessary by the examiner shall be accomplished.

The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension (a) was caused or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the examiner must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to nature, onset and continuity of symptoms.  The examiner should address the Veteran's contentions that his PTSD made him angry and created tension.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After the completion of directives 1 through 3 above, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current hemorrhoids.  The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated examiner, and the opinion/examination report should include discussion of the Veteran's documented history and lay assertions.  All testing deemed necessary should be undertaken. 

With respect to any hemorrhoid disability, for each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset during service or is otherwise medically related to an in-service injury or disease-to particularly to include conceded military sexual trauma and the Veteran's reports of rectal bleeding after the incident took place.  The examiner should also consider the Veteran's reports of straining while lifting heavy equipment as a mechanic.  

In rendering each requested opinion, the physician must specifically consider and discuss the service treatment records and post-service treatment records, as well as the Veteran's assertions regarding the onset and continuity of symptoms since service. 

The Veteran is competent to report injuries and symptoms, and his assertions in this regard must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the physician should clearly so state, and explain why. 

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  After the completion of directives 1 through 3 above, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any current respiratory, bilateral wrist/hand, and back disorder.  The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated examiner, and the opinion/examination report should include discussion of the Veteran's documented history and lay assertions.  All testing, including X-rays, deemed necessary should be undertaken. 

a) With respect to any current bilateral wrist/hand, and back disorders, for each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset during service or is otherwise medically related to an in-service injury or disease-to particularly to include the Veteran's reported strenuous activities as a mechanic in service.  

b)  With respect to any current respiratory disorder, for each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset during service or is otherwise medically related to an in-service injury or disease-to particularly to include the Veteran's reports of exposure to asbestos, brake dust, engines, carbon monoxide, paint fumes, led paint, and cold weather, all without wearing protection.  

In rendering each requested opinion, the physician must specifically consider and discuss the service treatment records and post-service treatment records, specifically including the findings from Dr. R.F. Sing in January 2016, as well as the Veteran's assertions regarding the onset and continuity of symptoms since service. 

The Veteran is competent to report injuries and symptoms, and his assertions in this regard must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the physician should clearly so state, and explain why. 

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

10.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


